People v Korts (2019 NY Slip Op 06956)





People v Korts


2019 NY Slip Op 06956


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


928 KA 19-00221

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJASON B. KORTS, DEFENDANT-APPELLANT. 


MICHAEL P. SCIBETTA, ROCHESTER, FOR DEFENDANT-APPELLANT. 
GREGORY J. MCCAFFREY, DISTRICT ATTORNEY, GENESEO (JOSHUA J. TONRA OF COUNSEL), FOR RESPONDENT. 

	Appeal from an order of the Livingston County Court (Dennis S. Cohen, J.), dated July 12, 2018. The order determined that defendant is a level two risk pursuant to the Sex Offender Registration Act. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at County Court.
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court